—In a child protective proceeding pursuant to Family Court Act article 10, the appeal is from a dispositional order of the Family Court, Westchester County (Tolbert, J.), entered October 15, 1991, which, upon a fact-finding order of the same court, made after a hearing, entered July 29, 1991, finding that Arielle K., the *658stepchild of Cecil K., was an abused child, inter alia, placed Arielle K. in the care and custody of the Westchester County Department of Social Services for a period of one year.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.